                       Case 1:19-cr-00931-WHP Document 40
                                                       41 Filed 08/06/20 Page 1 of 2
                                      Simpson Thacher & Bartlett                                  LLP
                                                    425   LEXINGTON AVENUE
                                                   NEW YORK, NY     10017-3954



                                                 TELEPHONE:    + 1- 2 1 2- 4 5 5- 2000
                                                  FACSIMILE:   + 1- 2 1 2- 4 5 5- 2 502

 Direct Dial Number                                                                                                     E- mail Address
 +1 - 212- 455- 3070                                                                                       Brooke.Cucinella@stblaw.com




            BY ECF

                                                              August 6, 2020

            The Honorable William H. Pauley III
            United States District Judge
            Southern District of New York
            500 Pearl St.
            New York, NY 10007

            Re:        United States v. Daniels, 19 Cr. 931-WHP-3 (S.D.N.Y.)

            Dear Judge Pauley:

                   We represent Defendant Quinteria Daniels in the above-captioned case. We write to
            request, with the consent of Pre-Trial Services and the Government’s deferral to Pre-Trial, a
            modification of Ms. Daniels’s conditions of release and personal address, which Ms. Daniels
            is seeking to change as soon as this coming Monday, August 10. On November 25, 2019, Ms.
            Daniels was ordered released on a $50,000 Appearance Bond to be secured by two
            financially responsible persons. Among other conditions of her release, Ms. Daniels was
            subject to a restriction limiting her travel to the Southern and Eastern Districts of New York
            and the District of New Jersey.

                   Given the pandemic and the challenges Ms. Daniels faced as a single mother in the
            New Jersey area, she sought to move to Virginia to live with her aunt, which Your Honor
            approved on July 2, 2020. See Dkt. No. 36. Ms. Daniels thought she would have a stable
            support system in place for herself and her children by moving to Virginia; however, when
            Ms. Daniels arrived in Virginia, she found the situation to be unexpectedly untenable and she
            now does not feel it is a safe environment for her children, either presently or as a long-term
            solution. Ms. Daniels’s mother, LaToya Daniels, currently lives in a three-bedroom home in
            Harrisburg, Pennsylvania. She is employed in retail (America Turkey Hill), and believes she
            can use her connections to assist Ms. Daniels in securing a temporary job, either at the
            location where she works or another retail location close by. Ms. Daniels believes moving to
            Harrisburg to live with her mother will be better temporarily and in the long-run for her
            children, as we are currently discussing potential resolutions of Ms. Daniels’s case with the
            Government.




BEIJING      HONG KONG      HOUSTON    LONDON   LOS ANGELES        PALO ALTO          SÃO PAULO    SEOUL   TOKYO   WASHINGTON, D.C.
          Case 1:19-cr-00931-WHP Document 40
                                          41 Filed 08/06/20 Page 2 of 2
                                                                         Simpson Thacher & Bartlett LLP


    August 6, 2020                                                   The Honorable William H. Pauley III




          Accordingly, we respectfully request that Ms. Daniels be allowed to move to and be
   supervised out of Pennsylvania, where she will stay with her mother. Additionally, we ask
   that Ms. Daniels’s conditions of release be altered to allow her to travel to and from
   Pennsylvania and the Southern District of New York as necessary for her case (Ms. Daniels
   owns a car). The opportunity to live with her mother presents an opportunity for Ms. Daniels
   to provide a safe environment for her children both immediately and in the future. Ms.
   Daniels has fully complied with her conditions of release to date and intends to continue
   doing so: she is fully committed to appearing in Court for all future court appearances, and
   living with her mother will allow her children to be cared for while she appears in Court.

           We have conferred with Ms. Daniels’s Pretrial Officer in Virginia, as well as pretrial in
   New York, and Assistant U.S. Attorney Rebecca Dell, who have advised that they understand
   the reasons for the quick relocation (should the Court grant her request, Ms. Daniels would
   like to relocate as soon as next week). AUSA Dell has advised that she defers to pretrial, who
   consents to Ms. Daniels’s request to move to Pennsylvania and to modify her conditions of
   release. We will request that Officer Lisa Chan, from SDNY, reach out to Pretrial Services in
   the Middle District of Pennsylvania to supervise Ms. Daniels should her request to move be
   granted.

          Thank you for your consideration.

                                                            Respectfully submitted,

                                                            /s/ Brooke Cucinella
                                                            Brooke Cucinella

   cc:    AUSA Rebecca Dell




Application granted.




         August 6, 2020
                                                   2
